  Case: 2:19-cv-00025-CDP Doc. #: 9 Filed: 06/14/19 Page: 1 of 2 PageID #: 21

                                                                                          FILED
                                    \                                                  JUN 14 2019
                       IN THE ~ITED STATES DISTRICT COURT
                           EAS~ERN DISTRICT OF MISSOURI                               U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF MO
                               /i NORTHERN DIVISION                                         ST LOUIS

JANE DOE, by her next friend Aclhony E.                 )
Rathert,                      (                         )
                                                        )
                       Plaintiff,                       )
                                                        )
       V.                                               )   Case No. 2:19-cv-00025-CDP
                                                        )   Currently a Sealed Matter
MICHELLE CHAPMAN, in her official                       )
capacity as Circuit Clerk for Randolph County,          )
                                                        )
                       Defendant.                       )


                      Motion for Ex Parte Temporary Restraining Order
                                    /'
       Under Fed. R. Civ. P. 65(b)(l) and for the reasons provided in the accompanying

memorandum in support and its exhibits, Plaintiff requests a temporary restraining order without

notice to Defendant. Plaintiff seeks a limited order:

   A. Prohibiting Defendant and her agents and employees from revealing Plaintiffs name or

       identifying information or characteristics to anyone other than the Court;

   B. Prohibiting Defendant and her agents and employees from providing the portion of any

       record that contains Plaintiffs name or any of her identifying information to anyone

       other than the Court, including if requested via a public-records request;

    C. Requiring Defendant to inform her agents and employees of this order, if granted, and to

       command them to comply with it;

   D. Ordering that the U.S. Marshal serve upon Defendant any temporary restraining order

       ·that is issued along with the Complaint and Summons; and

    E. Any other relief the Court finds just and appropriate.




                                                  1

                                    )
  Case: 2:19-cv-00025-CDP Doc. #: 9 Filed: 06/14/19 Page: 2 of 2 PageID #: 22



       Doe requests that this relie) be imposed solely until appropriate, effective measures to
                                   1


protect her anonymity can be put tn place, in consultation with Defendant. Doe intends to serve

process upon Defendant expeditiiusly after the Court rules upon her motion.

       Given the low risk of any financial harm to Defendant, Doe requests that bond be set at

·$100. See Fed. R. Civ. P. 65(c) (security bond should be "in an amount that the court considers

proper to pay the costs and damages sustained by any party found to have been wrongfully

enjoined or restrained").



                                             Respectfully submitted,

                                             Isl Anthony E. Rathert
                                             Anthony E. Rathert, #44827MO
                                             Jessie Steffan, #64861MO
                                             ACLU of Missouri Foundation
                                             906 Olive Street, Suite 1130
                                             St. Louis, Missouri 63101
                                             Phone: (314) 669-3420

                                             Gillian R. Wilcox, #61278MO
                                             ACLU of Missouri Foundation
                                             406 West 34th Street, Ste. 420
                                             Kansas City, MO 64111
                                             Phone: (314) 652-3114




                                                2
